        Case 1:21-cv-01259-JPB Document 22 Filed 04/13/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

GEORGIA STATE CONFERENCE
OF THE NAACP, et al.,

      Plaintiffs,
                                              CIVIL ACTION
v.
                                              FILE NO. 1:21-CV-01259-JPB
BRAD RAFFENSPERGER, in his
official capacity as the Secretary of
State for the State of Georgia, et al.,

      Defendants.


CONSENT MOTION TO EXTEND THE TIME FOR DEFENDANTS TO
         RESPOND TO PLAINTIFFS’ COMPLAINT

      Defendants Secretary of State Brad Raffensperger, and State Election

Board Members Rebecca Sullivan, David Worley, Matthew Mashburn, and

Anh Le have conferred with Plaintiffs and, with their consent, respectfully

request this Court extend the time for Defendants to respond to Plaintiffs’

Complaint from April 30, 2021 to May 14, 2021. This short, two-week

extension will not delay the adjudication of the claims in the Complaint.

      A proposed order granting the Motion is attached.




                                          1
 Case 1:21-cv-01259-JPB Document 22 Filed 04/13/21 Page 2 of 3




Respectfully submitted this 13th day of April, 2021.

                              Christopher M. Carr
                              Attorney General
                              GA Bar No. 112505
                              Bryan K. Webb
                              Deputy Attorney General
                              GA Bar No. 743580
                              Russell D. Willard
                              Senior Assistant Attorney General
                              GA Bar No. 760280
                              State Law Department
                              40 Capitol Square, S.W.
                              Atlanta, Georgia 30334

                              /s/ Bryan P. Tyson
                              Bryan P. Tyson
                              Special Assistant Attorney General
                              Georgia Bar No. 515411
                              btyson@taylorenglish.com
                              Bryan F. Jacoutot
                              Georgia Bar No. 668272
                              bjacoutot@taylorenglish.com
                              Loree Anne Paradise
                              Georgia Bar No. 382202
                              lparadise@taylorenglish.com
                              Taylor English Duma LLP
                              1600 Parkwood Circle
                              Suite 200
                              Atlanta, GA 30339
                              Telephone: 678-336-7249

                              Counsel for Defendants




                                2
        Case 1:21-cv-01259-JPB Document 22 Filed 04/13/21 Page 3 of 3




                    CERTIFICATE OF COMPLIANCE


      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing Motion has been prepared in Century Schoolbook 13, a font and

type selection approved by the Court in L.R. 5.1(B).


                                    /s/Bryan P. Tyson
                                    Bryan P. Tyson




                                      3
